Citation Nr: 9902044	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a left ankle fracture, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to June 
1996.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of an April 1997 rating decision of the RO.  



REMAND

The veteran contends that the residuals of her left ankle 
fracture are more disabling than as currently rated.  

The veteran was afforded a VA examination in August 1996.  At 
that time, she reported a history of having fractured her 
left ankle in service in 1992 which required simultaneous 
treatment with open reduction and internal fixation.  She 
presented with continued complaints of pain, worsened with 
prolonged standing, difficulty with ambulation and 
intermittent stiffness and swelling.  Examination of the left 
ankle revealed two well-healed incisions over the medial and 
lateral aspect of her ankle with minimal tenderness to 
palpation over the scars.  Range of motion was recorded as 10 
degrees of dorsiflexion, 30 degrees of plantar flexion, 10 
degrees of inversion and 5 degrees of eversion.  Tenderness 
to palpation over the anterior joint line, as well as over 
the medial and lateral malleolus, was also noted.  The final 
impression included that of status post left ankle fracture 
and status post open reduction and internal fixation with 
continuous discomfort, as well as changes of early arthritis.  
X-ray studies showed screw holes in the distal fibula from 
previous orthopedic procedures, but no other abnormalities 
were found.  

Subsequent to the VA examination, the RO granted service 
connection for the residuals of a left ankle fracture and 
assigned a rating of 10 percent for moderate limitation of 
motion of the ankle.  

The veteran testified at a hearing in November 1997.  At that 
time, she reported complaints referable to her left ankle 
including lack of mobility, inability to stand for long 
periods of time and sensitivity to touch.  She indicated that 
she had been treated by a Dr. Robert Black, an orthopedic 
surgeon, for her complaints and that as recent as October 
1997 he had performed surgery to remove a possible pinched 
nerve, as well as scar tissue and cartilage.  She also stated 
that she had been informed by Dr. Black that this procedure 
would have to be performed periodically to remove any buildup 
of scar tissue.  Records referable to treatment by Dr. Black 
are not associated with the claims folder.  

A review of the testimony given at the hearing in November 
1997 suggests that the veterans condition has worsened.  
Hence, the Board finds that the veteran should be afforded 
another examination in order to evaluate the current severity 
of the service-connected residuals of her left ankle 
fracture.  

Furthermore, the Board notes that any examination of 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 and clinical findings must be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain on use, incoordination, weakness, fatigability, or 
pain during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As such, the most recent VA examination is 
inadequate for evaluation purposes because it does not 
include sufficient detail for rating the disability at issue 
and further examination should be conducted on remand.  
38 C.F.R. § 4.2.

Accordingly, this case is also remanded to afford the veteran 
an examination which should include a medical opinion as to 
whether the residuals of her left ankle fracture are 
manifested by pain with use, weakened movement, excess 
fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  In addition, any 
pertinent treatment records should be obtained for review.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her since service for 
the service-connected residuals of her 
left ankle fracture.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
including those from Dr. Robert Black.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination to determine the current 
severity of the service-connected 
residuals of the left ankle fracture.  
All indicated tests, including X-ray 
studies and range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should state whether the 
veteran has any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected 
ankle disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the veterans ankle.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the ankle exhibits weakened movement, 
excess fatigability, or incoordination.  
A complete rationale for any opinion 
expressed must be provided.

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected disability to include 
consideration of the Courts holding in 
DeLuca.  If the benefit sought on appeal 
is not granted to the veterans 
satisfaction, then she and her 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
